On May 26, 1999, respondent, the Honorable Judge Ann B. Maschari, sua sponte filed a motion to dismiss relator's petition. Attached to respondent's motion to dismiss was a copy of a judgment entry dated May 25, 1999, in which respondent ruled on all of relator's pending motions, including his motion to withdraw his guilty plea.
Upon consideration, this court finds that the issue raised in relator's petition has become moot and his petition for a writ of procedendo is denied. This action is dismissed at relator's costs.
It is so ordered.
WRIT DENIED.
Peter M. Handwork, P.J., JUDGE
James R. Sherck, J., JUDGE
Richard W. Knepper, J., JUDGE
CONCUR.